DISSENTING OPINION.
I am of the opinion that the court below erred in setting aside the receiver's sale of this property. The appellee is not attempting to assert a right to enforce a lien on the property or to assert a claim of ownership thereto notwithstanding its sale by the receiver; consequently the cases of Gayden v. Tufts,68 Miss. 691, 10 So. 53 and Cashin v. Murphy, 132 Miss. 834, 96 So. 747, have no application here.
Section 469, Code of 1930, as amended by Chapter 327, Laws of 1936, authorizes the chancery court and the chancellor in vacation "in all matters requiring a sale of . . . personal property . . . to order or decree the sale of . . . personal property, at private sale, under such terms and conditions as the chancellor may impose." The section does not require the sale of personal property to be confirmed, but does require the sale of real property to be confirmed by the chancellor. The decree directing that this property be sold at a private sale does not expressly require that it be reported to, and confirmed by, the chancellor. It does provide that "if the amount offered is unsatisfactory to the court," then the property shall be sold at a public sale. Under this provision of the decree, the sale was reported to, and confirmed by, the court.
The ground upon which the court below sometime after its confirmation set this sale aside, as appears from its decree, was "because, of lack of notice as to time and place of sale, when at said time there was a recorded chattel mortgage for a vendor's lien for said goods, wares and merchandise so sold to W.D. Bethea." This decree is being now affirmed on the ground of lack of notice of the sale to the appellee, plus inadequacy of the price obtained for the property sold, the failure of the *Page 22 
receiver to notify the appellee "of the time and place of sale" being characterized as an "unfairness." The decree ordering the sale was in strict conformity to Chapter 327, Laws of 1936, which does not require notice of a sale to be given to any one. The sale was made in strict conformity to the decree, and was approved by the court on a report to it thereof. In the absence of fraud in the making of this sale on the part of the receiver or of the purchaser of the property thereat, the court below was without authority to set it aside after its confirmation. The only fraud which this court here finds, is the failure of the receiver to notify the appellee of the time and place of the sale, and I am at a loss to see how not giving this notice can be characterized as "unfairness, injustice or inequity," when neither the statute nor the decree requires that it be given, but on the other hand permits the sale to be made without it, in view of United States F.  G. Co. v. McCain et al., 136 Miss. 30, 101 So. 197. Of course, the appellee would have been entitled to have the receiver apply the proceeds of this sale to the liquidation of the debt due him secured by the lien thereon.
Much is said in the brief of counsel for the appellee, and reference is made to it in the opinion in chief, that the appellee held a mortgage on this property of which the receiver had knowledge. That fact entitled the appellee to no more consideration from the receiver in this connection than was due by him to all other creditors, secured or unsecured, of the person whose estate was being administered by the court through its receiver. If the appellee's claim was that he is entitled to recover the property from the purchaser notwithstanding its sale to him by the receiver, a different question as to lack of notice might be presented under Gayden v. Tufts and Cashin v. Murphy, supra. *Page 23